DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Information Disclosure Statements2.       The information disclosure statements (IDSs) submitted on 09/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3.      The drawings submitted on 09/23/2020 are accepted.
Claim Objections
4.      Claim 17 is objected to because of the following informalities:  claim 17, line 16, “processing” should be changed to - -processor- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liszt (US 9,894,740 B1), herein after refer to as Liszt.
  As to claim 17, Liszt discloses a method of modifying functionality of a native luminaire, comprising: 
interposing a module base (Fig. 5, Driver Module 28) between a native luminaire (Fig. 3, 10, col. 4, line 7, the lighting fixture 10, Fig. 5, LED Array 22) and a power source (Fig. 5, AC IN, col. 6, line 40, AC power signal) so that an input interface (Fig. 5, AC IN) of the module base is electrically coupled to the power source (col. 6, line 40, AC power signal) and an output interface (Fig. 5, output of DC-DC 54) of the module base is electrically coupled to a native electrical structure of the native luminaire (Fig. 5, 22), the native luminaire having a luminaire body (Fig. 3, 10, col. 4, line 7, the lighting fixture 10) defining a lighting mount (Fig. 3, 18, col. 4, line 27, mounting member 18) configured to support a lighting element  (Figs. 3 and 5, col. 4, lines 49-50, an LED array 22), the native electrical structure configured to communicate electricity to the lighting mount (Fig. 5, electricity from AC IN to LED Array 22); 
coupling a first module (Fig. 5, ILM 20, col. 1, line 58, an intelligent lighting module (ILM)) to the module base (Fig. 5, Driver Module 28), wherein coupling the first module to the module base comprises engaging the input interface (Fig. 5, AC IN) of the module base with a module input interface (Fig. 5, 30, engaging via 46 and 52 to 30) of the first module and engaging the output interface (Fig. 5, outputs of DC-DC 54) of the module base with a module output interface (Fig. 5, 30, engaging via 52, 50, 48 to 54, see Fig. 5) of the first module so that electricity is communicated from the power source 
the peripheral functional structure obtaining peripheral data and communicating the peripheral data to the module processing unit (Fig. 6, 72, 74, 76, col. 8, lines 6-26, The control circuitry associated with 72, 74, etc.); 
the module processing unit analyzing the peripheral data and selecting a control routine based on the analysis (col. 8, lines 1-2, software instruction to facilitate operation; col. 8, lines 43-65, Based on internal logic, the ILM 20 will determine ... based on the sensor data and any other data or instructions.. ILM 20 will generate instructions...These instructions may result in turning on LED to a certain light level, changing the light output...); and 
the module processing unit controlling a power conditioning structure of the module to adjust an output power communicated to the module output interface in accordance with the selected control routine (col. 8, lines 1-2, software instruction to facilitate operation; col. 8, lines 43-65, Based on internal logic, the ILM 20 will determine ... based on the sensor data and any other data or instructions.. ILM 20 will generate instructions...These instructions may result in turning on LED to a certain light level, changing the light output...).
          As to claim 18, the method of Claim 17, Liszt further discloses the method additionally comprising the module processing unit controlling the peripheral functional structure in accordance with the selected control routine (col. 9, lines 5-13, ILM provide instructions to remote control entities, user interface 76 to a user).
 As to claim 19, the method of Claim 17, Liszt further discloses the method, comprising providing a kit comprising the module base (Fig. 5, 28, Fig. 1, 18, Figs. 3 and 4, 10), a module power cable configured to deliver power to the module base (Fig. 5, AC IN), and a module power output cable configured to deliver power from the module base, electrically coupling the module power cable to the power source (Fig. 5, AC IN), and electrically coupling the module power output cable to the native electrical structure of the native luminaire (Fig. 5, DC-DC to LED Array).
                                Claim Rejections - 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims 1-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., (US 10,117,309 B1), hereinafter refer to as Fu.
 Regarding claim 1,  Fu discloses a luminaire system, comprising: 
a native luminaire (Figs. 25, 31 and 32, light fixture 700, col. 19, line 23~24) having a luminaire body (Figs. 31 and 32, light shade 502, col. 19, line 27) and a light 
a module base (Figs. 26-28, 718, top portion 718 of the base 506, col. 18, line 5) configured to be mounted on a structure (col. 18, lines 9-11, 700 mounted against a flat surface(e.g. a wall or ceiling)) and comprising a power line (Fig. 33, 732, 722), the power line configured to connect to a power input source (col. 20, lines 6-9, the wires 732 connect to the power source);
a module (Figs. 26-28, 720, bottom portion 720 of the base 506, col. 17, lines 29-30) comprising a module body (Fig. 29, a front cover 720a and a back cover 720b, col. 18, lines 25-26);
the module body (Fig. 29, a front cover 720a and a back cover 720b, col. 18, lines 25-26) enclosing a module electrical structure comprising a module processor unit (Fig. 29, The processor module 580 is shown comprising two circuit boards (e.g., a circuit board 580a and a circuit board 580b), col. 18, lines 38-40) and a peripheral functional structure (Fig. 29, speaker 690, LEDs 708, microphone 608, IR sensor 618i, col. 18, lines 48-59); and 
the luminaire body enclosing a native electrical structure configured to receive electricity from one or more of the power input source and the module (col. 20, lines 6-9, the wires 732 connect to the power source).
          However the embodiment shown by Figs 25-32 of Fu does not explicitly teach a luminaire system comprising:

a module comprising a module body having a module coupler, the module coupler configured to be selectively physically coupled with the module receiver so that the module body is physically coupled with the module base; 
the module body comprising a module interface; 
wherein when the module coupler is physically coupled with the module receiver, the body interface is electrically coupled with the module interface so that electricity from the power input source is communicated from the body interface to the module interface and to the module processor unit.
Fu further teaches an embodiment of a luminaire system (Figs. 18-20) comprising:
a module base (Fig. 18, a housing 506, col. 11, line 26 ) comprising a module receiver (Fig. 18, the bottom portion of the housing 506 where the modular universal base 560 is connected, col. 11, lines 25-28), the module receiver including a body interface (Fig. 18, the portion (not shown) of 506 to which 582 of 560 is connected, col. 11, lines 37-40), and communicate electricity from the power input source to the body interface (120V power source, col. 11, lines 37-40); and

the module body comprising a module interface (Fig. 18, the plug 582, col. 11, lines 37-40); 
wherein when the module coupler is physically coupled with the module receiver (Fig. 18, when 560 is connected to 506), the body interface is electrically coupled with the module interface so that electricity from the power input source is communicated from the body interface to the module interface (Fig. 18, the portion (not shown) of 506 to which 582 of 560 is connected, col. 11, lines 37-40) and to the module processor unit (the processor sub-module 580, col. 11, lines 34-36, Figs. 19-20).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of the second embodiment of the luminaire system shown in Figs. 18-20 of Fu to the first embodiment of the luminaire system shown in Figs. 25-32 in order to take advantage of the modular design such as easy maintenance or trouble shooting without removing the lighting system from  a wall (Fu, col. 11, lines 25-28).	
          Regarding claim 2, the luminaire system of Claim 1, Fu further discloses wherein a power output line (732a-732c, fig.33) extends from the body interface to the native the cable connects to cable 722 to the light bulb 102, so the light bulb 102 is powered by the power adapter, col.20, lines 6-25, fig.33).  
          Regarding claim 3, the luminaire system of Claim 2, Fu further discloses wherein when the module body is physically coupled to the module base, the module processor unit controls delivery of power from the power input source to the lighting element (the processor 602 within the processor unit generates control signal for the power supply, col.20, line 62-col.21, line 10).  
          Regarding claim 4, the luminaire system of Claim 3, Fu further discloses wherein an input portion of the body interface (the input portion of 726 for receiving power from 722, which is the upper portion of 726 as shown in fig.34) communicates an input electricity from the power line to the module (722 connected 726 to an external power source, col.18, line 66-col.19, line 8, as shown in fig.34) and an output portion of the body interface (the output terminal for output power to the internal components, col.18, line 66-col.19, line 8, as shown in fig.34) communicates an output electricity from the module to the power output line (col.18, line 66-col.19, line 8, as shown in fig.34), and wherein the module comprises a power conditioning structure (converting the input power to a power source usable by the processor and/or lens, col.18, line 66-col.19, line 8) configured to be controlled by the module processor unit (col.18, line 66-col.19, line 8, as shown in fig.34).  
          Regarding claim 5, the luminaire system of Claim 4, Fu further discloses wherein the power conditioning structure is one of an on/off switch and a dimmer (the adapter could use dimmer control, col.7, lines 34-37).  
          Regarding claim 6, the luminaire system of Claim 1, Fu further discloses wherein the luminaire body is configured to be mounted on the structure and spaced from the module base (502 is mounted to the base 506 through 508 and spaced apart from all other circuit components, as shown in fig.31).  
          Regarding claim 7, the luminaire system of Claim 1, Fu further discloses wherein the module base is configured to receive the luminaire body mounted thereon (502 is mounted to main circuit through 508, as shown in fig.31).  
          Regarding claim 8, the luminaire system of Claim 1, Fu further discloses wherein the peripheral functional structure comprises a wireless communication structure (col.21, lines 24-42) configured to enable wireless communication of data between the module processor unit and a remote computing device (col.21, lines 24-42).  
          Regarding claim 9, the luminaire system of Claim 6, Fu further discloses wherein the peripheral functional structure comprises one or more of a sensor, camera, microphone, and speaker (such as col.15, lines 14-20 lists some of the devices) in communication with the module processor unit (602), and wherein data from the peripheral functional structure is processed locally (locally, col.19, lines 14-22) or shared with the remote computing device (col.21, lines 24-42).  
          Regarding claim 13, the luminaire system of Claim 1, Fu further discloses the system comprising a plurality of modules (such as lens 530, speakers etc., as shown in fig.29), each module comprising a module body configured to be selectively coupled with the module receiver so that each module body can be selectively physically coupled with the module base (all the internal components are connected, as shown in figs.29, 34) so that the body interface is electrically coupled with the module interface (as shown in figs.29, 34).  
          Regarding claim 14, the luminaire system of Claim 13, Fu further discloses wherein a first one of the plurality of modules comprises a battery (106, col.25, lines 13-26) and a power conditioner configured to convert battery power from DC to AC 31Atty Docket No. 1297-294.102 and selectively deliver AC power to the module interface, and wherein the native electrical structure is configured to communicate AC power from the body interface to the lighting element (col.27, lines 33-52). 
          Regarding claim 15, the luminaire system of Claim 1, Fu further discloses wherein the module base comprises a main switch (582, fig.18) interposed between the power line and the body interface (582 is the switch connect the base of 506 to the power, col.11, lines 37-50), and wherein a native position (turn off position) of the main switch is open between the power line and the body interface so that no electricity is communicated from the power line to the body interface when the main switch is in the native position (when the switch is open, not power going into 506 to the components on 506, col.11, lines 37-50).  
          Regarding claim 16, the luminaire system of Claim 15, Fu further discloses wherein the main switch is configured so that when the module is coupled with the module receiver, the main switch is moved from the native position to a connected position in which the power line is electrically connected to the body interface (when the switch is closed, such as plugged into the power source, power going into 506 to the components on 506, col.11, lines 37-50).  
Claims 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Fu, and further in view of Chen (7,804,252 B2), hereinafter refer to as Chen.
         Regarding claim 10, the luminaire system of Claim 1, Fu discloses all the claimed limitations in claim 1 as shown above.
            But Fu fails to specifically disclose wherein the native electrical structure comprises a luminaire configured to control delivery of power from the power input source to the lighting as claimed. 
            However, Chen teaches of an electrical structure wherein the native electrical structure comprises a luminaire processor (microprocess or a relay circuit, col.9, lines 18-22, as shown in figs.10, 11) configured to control delivery of power from the power input source to the lighting element (col.9, line 35-col.10, line 13, as shown in figs.10, 11).  
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the lighting fixture of Fu as Chen’s to add a luminaire processor inside the electrical structure because Chen provides the motivation that it can provide the instantly and continuously performing controlling the lighting device such that manual overriding control can be achieved (col.9, lines 22-25).
         Regarding claim 11, the luminaire system of Claim 10, Fu further discloses additionally comprising a communications wire (732a-732c, fig.33) extending from the module base to the luminaire body (732a-732c connect to 722 and then provides power to the lighting fixture, fig.34, col.20, lines 6-25).

            However, Chen teaches of an electrical structure wherein the native electrical structure comprises a luminaire processor (microprocess or a relay circuit, col.9, lines 18-22, as shown in figs.10, 11).
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the lighting fixture of Fu as Chen’s to add a luminaire processor inside the electrical structure to communicate data with the processor via the communication line from the module base as Fu’s because Chen provides the motivation that it can provide the instantly and continuously performing controlling the lighting device such that manual overriding control can be achieved (col.9, lines 22-25).
         Regarding claim 12, the luminaire system of Claim 11, Fu further discloses wherein the module processor unit is configured to control lighting fixture (the processor 602 generates control signal to control lighting bulb, col.20. line 62-col.21, line 10).  
            But Fu fails to specifically disclose a native processor unit as claimed. 
            However, Chen teaches of an electrical structure wherein the native electrical structure comprises a luminaire processor (microprocess or a relay circuit, col.9, lines 18-22, as shown in figs.10, 11).
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the lighting fixture of Fu as Chen’s to add a luminaire processor inside the electrical structure to 

Conclusion
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIANZI CHEN/Examiner, Art Unit 2844                                                                                                                                                                                                        
/SEOKJIN KIM/Primary Examiner, Art Unit 2844